     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 1 of 46



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


VASCULAR SOLUTIONS LLC,                              Court File No. 0:19-cv-1760 (PJS/TNL)
TELEFLEX INNOVATIONS S.À R.L.,
ARROW INTERNATIONAL, INC., AND
TELEFLEX LLC,

       Plaintiffs/Counterclaim Defendants,
                                                DEFENDANTS’ ANSWER, DEFENSES,
       v.                                          AND COUNTERCLAIMS TO
                                                    PLAINTIFFS’ COMPLAINT
MEDTRONIC, INC., AND MEDTRONIC
VASCULAR, INC.,

       Defendants/Counterclaim Plaintiffs.


       Defendants Medtronic, Inc. and Medtronic Vascular, Inc. (collectively

“Medtronic”) hereby answer and otherwise respond as follows to the Complaint of

Plaintiffs Vascular Solutions LLC, Teleflex Innovations S.à r.l., Arrow International,

Inc., and Teleflex LLC (collectively “Teleflex”). All averments and allegations not

expressly admitted herein are denied. The paragraph numbers and headings correspond

to those in the Complaint.

                                        PARTIES

        1.    Plaintiff Vascular Solutions LLC is a Minnesota entity with a place of
business at 6464 Sycamore Court North, Maple Grove, MN 55369. Together with its
affiliated companies, Vascular Solutions LLC develops and manufactures clinical
products for use in minimally invasive coronary and peripheral vasculature procedures.
Vascular Solutions LLC’s innovative products are developed to satisfy the needs of
physicians performing complex vascular procedures.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 1, and therefore denies the same.
      CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 2 of 46



       2.     Plaintiff Teleflex S.à r.l. is a Luxembourg corporation affiliated with
Vascular Solutions LLC. Teleflex S.à r.l. is the owner by assignment of the patents-in-
suit. Teleflex S.à r.l. granted an exclusive license to the patents-in-suit to Vascular
Solutions LLC to make, use, offer to sell, and sell products that are covered by the
patents-in-suit along with the right to participate in litigation to enforce the patents-in-suit
and other rights and obligations as stated in agreements between Vascular Solutions LLC
and Teleflex S.à r.l.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 2, and therefore denies the same.

       3.      Plaintiff Arrow is a Pennsylvania corporation with a place of business at
550 East Swedesford Road, Suite 400, Wayne, PA 19087 and is affiliated with Vascular
Solutions LLC and Teleflex S.à r.l. Vascular Solutions LLC granted Arrow an exclusive
license to offer to sell and sell under the patents-in-suit; a right to participate in litigation
to enforce the patents-in-suit; and other rights and obligations as stated in the agreements
between Vascular Solutions LLC and Arrow.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 3, and therefore denies the same.

        4.     Plaintiff Teleflex LLC employs individuals, as part of a service provider
relationship with Arrow, that sell products that practice the patents-in-suit. Teleflex LLC
has entered into a binding asset purchase agreement with Arrow (scheduled to close in
August 2019) that, among other things, transfers to Teleflex LLC all customer contracts,
distributor agreements, sales contracts and other commitments and, in August, will be
paired with a distribution agreement providing to Teleflex LLC the exclusive right to
offer to sell and sell under the patents-in-suit.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 4, and therefore denies the same. Medtronic

denies that Teleflex LLC has standing to assert claims for patent infringement against

Medtronic because, according to Teleflex’s own allegations in Paragraph 4, Teleflex LLC

did not have rights to offer and sell under the patents-in-suit at the time the Complaint

was filed on July 2, 2019.



                                              -2-
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 3 of 46



      5.      Defendant Medtronic, Inc. is a Minnesota corporation with a place of
business at 710 Medtronic Parkway, Minneapolis, MN 55432.

       ANSWER: Medtronic admits the allegations in Paragraph 5.

      6.      Defendant Medtronic Vascular, Inc. is a Delaware company with a place of
business at 3576 Unocal Place, Fountaingrove A, Santa Rosa, CA 95403. Medtronic
Vascular, Inc. is registered to do business in Minnesota with a registered business address
of 2345 Rice Street, Suite 230, Roseville, MN 55113. The Minnesota Secretary of State
Business Record Details identify the Chief Executive Officer of Medtronic Vascular, Inc.
as Sean Salmon and list an address for the Chief Executive Officer at 710 Medtronic
Parkway, LC300, Minneapolis, MN 55432.

       ANSWER: Medtronic admits that Medtronic Vascular, Inc. is a Delaware

company with a place of business at 3576 Unocal Place, Fountaingrove A, Santa Rosa,

CA 95403. Medtronic also admits that Medtronic Vascular, Inc. is registered to do

business in Minnesota with a registered agent address of 2345 Rice Street, Suite 230,

Roseville, MN 55113. Medtronic further admits that the Minnesota Secretary of State

Business Records Details identify the Chief Executive Officer of Medtronic Vascular as

Sean Salmon and list an address for the Chief Executive Officer at 710 Medtronic

Parkway, LC300, Minneapolis, MN 55432.

                                    JURISDICTION

       7.     This action arises under the Patent Act, 35 U.S.C. § 271 et seq.

       ANSWER: The allegations in Paragraph 7 state legal conclusions to which no

answer is necessary. To the extent an answer is required, Medtronic admits that the

Complaint purports to state a cause of action under 35 U.S.C. § 271 et seq.

      8.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and
1338(a).




                                           -3-
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 4 of 46



       ANSWER: The allegations in Paragraph 8 state legal conclusions to which no

answer is necessary. To the extent an answer is required, Medtronic admits that the

Complaint purports to state a cause of action which would provide this Court with subject

matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       9.     This Court has personal jurisdiction over Defendants. Medtronic, Inc. is
incorporated in and is a resident of Minnesota and maintains an office and transacts
business within Minnesota. Medtronic Vascular, Inc. is registered to conduct business in
Minnesota, maintains a registered office in Minnesota, and identifies its Chief Executive
Officer with an address in Minnesota.

       ANSWER: The allegations in Paragraph 9 state legal conclusions to which no

answer is necessary. To the extent an answer is required, Medtronic admits that it is

subject to personal jurisdiction in Minnesota based on the claims made in the Complaint.

        10.   Venue is proper in this District under 28 U.S.C. § 1391 and 1400(b).
Medtronic, Inc. is incorporated in and is a resident of Minnesota and maintains an office
and transacts business within Minnesota. Medtronic Vascular, Inc. is registered to
conduct business in Minnesota, maintains a registered office in Minnesota, and identifies
its Chief Executive Officer with an address in Minnesota. Medtronic has committed acts
of infringement described herein in Minnesota.

       ANSWER: The allegations in Paragraph 10 state legal conclusions to which no

answer is necessary. To the extent an answer is required, Medtronic admits that

Medtronic, Inc. is incorporated in and is a resident of Minnesota, and that it transacts

business within Minnesota. Medtronic further admits that Medtronic Vascular, Inc. is

registered to conduct business in Minnesota, maintains a registered office in Minnesota,

and identifies its Chief Executive Officer with an address in Minnesota. Medtronic

denies that it has committed acts of infringement in Minnesota or elsewhere. Medtronic

does not contest venue in this District.



                                            -4-
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 5 of 46



                     MEDTRONIC’S ALLEGEDLY INFRINGING
                         PRODUCTS AND ACTIVITIES

       11.     Medtronic has committed acts of patent infringement by making, using,
selling, offering for sale, and/or importing into the United States a guide extension
catheter for interventional cardiology procedures marketed and sold as the Telescope
Guide Extension Catheter.

       ANSWER: Medtronic denies the allegations in Paragraph 11.

       12.     Medtronic’s Telescope product is available in two sizes: 6F and 7F. When
both products are discussed collectively they will be referred to as “Telescope.” If
referred to separately, they will be referred to as “Telescope 6F” and “Telescope 7F,”
respectively.

       ANSWER: Medtronic admits that the Telescope Guide Extension Catheter (the

“Telescope™ Catheter”) is available in two sizes. The remainder of Paragraph 12 does

not require a response.

       13.    Medtronic’s Telescope catheter and its uses are a copy of VSI’s industry-
leading and bestselling interventional product, the GuideLiner catheter, and its uses, and
of the patented features of the GuideLiner catheter that resulted in its remarkable success.

       ANSWER: Medtronic denies that the Telescope™ Catheter and its uses are a

copy of GuideLiner, its uses, or allegedly patented features. Medtronic further denies

that Guideliner is “industry-leading and bestselling” and that Guideliner has achieved

“remarkable success” as a result of its uses and allegedly patented features or otherwise.

       14.    A copy of Medtronic’s in-service slide deck for its Telescope catheter is
attached as Exhibit A. Medtronic believes and intends that the product information for
the Telescope catheter in Exhibit A is accurate.

       ANSWER: Medtronic admits that Exhibit A to the Complaint is a document that

contains information about the Telescope™ Catheter that was believed to be accurate at

the time the document was drafted. Medtronic denies Teleflex’s characterization of

Exhibit A to the extent it differs from the contents of the exhibit itself.


                                             -5-
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 6 of 46



       15.    A copy of Medtronic’s Instructions for Use for the Telescope catheter is
attached as Exhibit B. Exhibit B is accessible through https://www.medtronic.com/us-
en/healthcare-professionals/products/cardiovascular/coronary-catheters/telescope.html,
which is a link provided on Medtronic’s website https://www.medtronic.com/us
en/index.html. Medtronic believes and intends that the product information for the
Telescope catheter in Exhibit B is accurate.

       ANSWER: Medtronic admits that Exhibit B to the Complaint contains

instructions for use of the Telescope™ Catheter that were believed to be accurate at the

time the instructions were drafted. Medtronic denies Teleflex’s characterization of

Exhibit B to the extent it differs from the contents of the exhibit itself. Medtronic denies

the remaining allegations in Paragraph 15.

       16.    A copy of Medtronic’s website page for the Telescope catheter is attached
as Exhibit C. Exhibit C is accessible through https://www.medtronic.com/us-
en/healthcare-professionals/products/cardiovascular/coronary-catheters/telescope.html,
which is a link provided on Medtronic’s website https://www.medtronic.com/us-
en/index.html. Medtronic believes and intends that the product information for the
Telescope catheter in Exhibit C is accurate.

       ANSWER: Medtronic admits that Exhibit C to the Complaint appears to be a

printout from the www.medtronic.com website, printed on July 2, 2019, but lacks

sufficient information to admit or deny if Exhibit C was in fact printed from its website

on July 2, 2019. Medtronic further admits that the product information for the

Telescope™ Catheter in Exhibit C was believed to be accurate at the time the instructions

were drafted. Medtronic denies Teleflex’s characterization of Exhibit C to the extent it

differs from the contents of the exhibit itself. Medtronic further denies the allegations in

Paragraph 16 to the extent they differ from the content available on Medtronic’s website.

        17.   A copy of a Medtronic press release relating to the Telescope catheter dated
May 16, 2019 is attached as Exhibit D. Exhibit D is accessible through
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-


                                             -6-
      CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 7 of 46



newsArticle&ID=2398888, which is a link provided on Medtronic’s website
https://www.medtronic.com/us-en/index.html. Medtronic believes and intends that the
product information for the Telescope catheter in Exhibit D is accurate.

       ANSWER: Medtronic admits that Exhibit D to the Complaint is a press release

that includes information regarding the Telescope™ Catheter that was believed to be

accurate at the time the press release was drafted. Medtronic denies Teleflex’s

characterization of Exhibit D to the extent it differs from the contents of the exhibit itself.

Medtronic further denies the allegations in Paragraph 17 to the extent they differ from the

content available on Medtronic’s website.

      18.    A copy of a letter from the U.S. Food and Drug Administration (“FDA”) to
Medtronic concerning Medtronic’s Section 510(k) premarket notification of intent to
market the Telescope catheter is attached as Exhibit E. Pages 3 through 7 of Exhibit E
were submitted by or on behalf of Medtronic to the FDA and contain a summary of the
contents of Medtronic’s Section 510(k) premarket notification of intent to market the
Telescope catheter. Medtronic believes and intends that the information concerning the
Telescope catheter and Medtronic’s 510(k) premarket notification of intent to market the
Telescope catheter are accurate.

       ANSWER: Medtronic admits that Exhibit E to the Complaint includes

correspondence from the FDA regarding Medtronic’s 510(k) premarket notification of

intent to market the Telescope™ Catheter. Medtronic further admits that Exhibit E

includes a summary of Medtronic’s 510(k) premarket notification that was submitted to

the FDA that was believed to be accurate at the time the summary was drafted.

Medtronic denies Teleflex’s characterization of Exhibit E to the extent it differs from the

contents of the exhibit itself.

       19.     Exhibit E states that “Medtronic’s Telescope™ Guide Extension Catheter is
substantially equivalent to the predicate device based on similarities in intended use and
technological characteristics.” Ex. E at 5. Exhibit E identifies the substantially
equivalent predicate device as “GuideLiner V3 Catheter.” Id.


                                             -7-
      CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 8 of 46



       ANSWER: Medtronic admits that, consistent with the requirements for a 510(k)

premarket submission, Exhibit E to the Complaint contains the first quoted sentence in

Paragraph 19 that “Medtronic’s Telescope™ Guide Extension Catheter is substantially

equivalent to the predicate device based on similarities in intended use and technological

characteristics.” In the following sentence, Exhibit E referred to the “technological

differences” in the Telescope™ Catheter. Medtronic further admits that Exhibit E

identifies the “predicate device” as “GuideLiner V3 Catheter.” Medtronic denies

Teleflex’s characterization of Exhibit E to the extent it differs from the contents of the

exhibit itself.

        20.    Medtronic advertises its coronary guide catheters on its website, including
at least the Launcher Coronary Guide Catheter, the Sherpa NX Active Coronary Guide
Catheter, and the Sherpa NX Balanced Coronary Guide Catheter (collectively “Medtronic
Guide Catheters”). Exhibit F is a copy of Medtronic’s website
https://www.medtronic.com/us-en/healthcare-
professionals/products/cardiovascular/coronary-catheters/guide.html depicting its
coronary guide catheter products. This website is accessible via a link provided on
Medtronic’s website https://www.medtronic.com/us-en/index.html. Medtronic believes
and intends that the product information for its guide catheters in Exhibit F is accurate.

       ANSWER: Medtronic admits that Exhibit F to the Complaint appears to be a

printout from the www.medtronic.com website that includes information regarding

Medtronic’s coronary guide catheter products. Medtronic further admits that the product

information in Exhibit F was believed to be accurate at the time it was drafted.

Medtronic denies Teleflex’s characterization of Exhibit F to the extent it differs from the

contents of the exhibit itself. Medtronic further denies the allegations in Paragraph 20 to

the extent they differ from the content available on Medtronic’s website.




                                            -8-
      CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 9 of 46



        21.   In connection with its literature regarding the Telescope catheter,
Medtronic promotes its “legacy of market-leading catheter expertise” and refers to itself
as a “true market leader . . . [b]ased on guide catheter . . . market share reports and data
on file at Medtronic.” Ex. A at 23.

       ANSWER: Medtronic admits that the quoted language appears in Exhibit A to

the Complaint. Medtronic denies Teleflex’s characterization of Exhibit A to the extent

it differs from the contents of the exhibit itself.

       22.    A guide catheter is required in order to use Medtronic’s Telescope catheter.
E.g., Ex. A at 39 (“Required GC I.D. (in.) . . .”); Ex. B at 5 (“Other items that are
required but not provided in the package: Guide catheter . . . .”); Ex. E at 5 (“Telescope™
Guide Extension Catheter is intended to be used in conjunction with guide catheters . . .
.”).

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint. Medtronic denies Teleflex’s characterization of Exhibits A, B,

and E to the extent it differs from the contents of the exhibits themselves.

         23.     Medtronic directs its customers and users of the Telescope guide extension
catheter to use Telescope with a guide catheter. E.g., Ex. A at 39 (“Required GC I.D.
(in.) . . .”); Ex. B at 4 (“Telescope guide extension catheter is intended to be used in
conjunction with guide catheters . . . .”) (“The guide extension catheter is designed to act
as an extension to a traditional guide catheter . . . .”) (“The guide extension catheter is
delivered through a guide catheter . . . .”), 5 (“Other items that are required but not
provided in the package: Guide catheter . . . .”); Ex. E at 5 (“Telescope™ Guide
Extension Catheter is intended to be used in conjunction with guide catheters . . . .”).

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint. Medtronic denies Teleflex’s characterization of Exhibits A, B,

and E to the extent it differs from the contents of the exhibits themselves.

       24.     Medtronic markets its Telescope catheter for the purpose of acting “as an
extension to a traditional guide catheter and to facilitate the delivery of interventional
devices into the vasculature.” Ex. B at 4; see also id. (“Telescope guide extension
catheter is intended to be used in conjunction with guide catheters to access discrete
regions of the coronary and/or peripheral vasculature, and to facilitate placement of


                                              -9-
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 10 of 46



interventional devices.”); Ex. E at 5 (“The guide extension catheter is designed to act as
an extension to a traditional guide catheter . . . .”) (“Telescope™ Guide Extension
Catheter is intended to be used in conjunction with guide catheters . . . .”).

       ANSWER: Medtronic admits that the quoted language appears in Exhibits B

and E to the Complaint. Medtronic denies Teleflex’s characterization of Exhibits B and

E to the extent it differs from the contents of the exhibits themselves.

       25.    As of at least February 22, 2019, Medtronic was aware that VSI had a
patent portfolio relating to its GuideLiner catheter.

       ANSWER: Medtronic admits that as of February 22, 2019, Medtronic was aware

that Teleflex had patents related to guide extension catheter technology.

       26.    Medtronic asked to discuss a license to VSI’s GuideLiner patent portfolio.

       ANSWER: Medtronic admits that it engaged in licensing discussions with

Teleflex related to the guide extension catheter patents of which Medtronic was aware.

       27.    VSI declined to license its GuideLiner patent portfolio to Medtronic.

       ANSWER: Medtronic admits that Teleflex and Medtronic did not enter into a

license for any guide extension catheter patents.

                                     COUNT I
         Alleged Claim for Patent Infringement of U.S. Patent No. 8,048,032

       28.    The allegations of paragraphs 1-27 are re-alleged as if fully set forth herein.

       ANSWER: Medtronic repeats and re-alleges the foregoing responses as if fully

set forth herein.

       29.    Teleflex S.à r.l. is the owner of United States Patent No. 8,048,032 (“’032
patent”), which issued on November 1, 2011, a copy of which is attached as Exhibit G.

       ANSWER: Medtronic admits that Exhibit G to the Complaint appears to be a

copy of U.S. Patent No. 8,048,032. Medtronic lacks knowledge or information sufficient

                                            - 10 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 11 of 46



to form a belief as to the truth of the remaining allegations in Paragraph 29, and therefore

denies the same.

       30.     Medtronic has infringed and continues to infringe one or more claims of the
’032 patent, including at least claims 12 and 14, under 35 U.S.C. § 271(a) by making,
using, offering to sell, selling, and importing (directly or through intermediaries), in this
District and elsewhere in the United States, guide extension catheters, namely the
Telescope guide extension catheter.

       ANSWER: Medtronic denies the allegations in Paragraph 30.

      31.    Attached as Exhibit L is a claim chart showing an example of how
Medtronic infringes claims 12 and 14 of the ’032 patent.

       ANSWER: Medtronic admits that the Exhibit L to the Complaint is a claim

chart, but denies that Exhibit L establishes that Medtronic infringes any valid and

enforceable claim of the ’032 patent.

      32.     Medtronic’s Telescope catheter satisfies claim element 11(p), as shown in
Exhibit L.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 32

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.

      33.     Medtronic’s Telescope catheter satisfies claim element 11(a), as shown in
Exhibit L.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 33

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.




                                           - 11 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 12 of 46



      34.    Medtronic’s Telescope catheter satisfies claim element 11(b), as shown in
Exhibit L.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 34

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.

      35.    Medtronic’s Telescope catheter satisfies claim element 11(c), as shown in
Exhibit L.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 35

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.

      36.    Medtronic’s Telescope catheter satisfies claim element 11(d), as shown in
Exhibit L.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 36

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.

      37.    Medtronic’s Telescope catheter satisfies claim element 11(e), as shown in
Exhibit L.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 37

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.



                                         - 12 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 13 of 46



      38.     Medtronic’s Telescope catheter satisfies claim element 12, as shown in
Exhibit L.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 38

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.

      39.     Medtronic’s Telescope catheter satisfies claim element 14, as shown in
Exhibit L.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 39

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’032 patent, Medtronic denies them.

        40.      VSI did not give Medtronic authorization or license to make, use, offer to
sell, sell, or import the Telescope catheter.

       ANSWER: Medtronic admits that Teleflex did not give Medtronic authorization

or license to make, use, offer to sell, sell, or import the Telescope™ Catheter, but denies

that such authorization is required under applicable law.

      41.    Medtronic also indirectly infringes the ’032 patent, including at least claims
12 and 14 under at least 35 U.S.C. § 271(b).

       ANSWER: Medtronic denies the allegations in Paragraph 41.

        42.    Medtronic has induced and continues to induce infringement in this District
and elsewhere in the United States of one or more claims of the ’032 patent, including at
least claims 12 and 14, by, among other things, actively and successfully encouraging,
instructing, enabling, and otherwise causing end users and/or customers to use its
Telescope catheter in a manner that infringes the ’032 patent. For example, Medtronic’s
Instructions for Use instruct end users and/or customers to use the Telescope catheter to
perform interventional cardiology procedures. E.g., Ex. B at 4 (“The guide extension
catheter is designed to act as an extension to a traditional guide catheter and to facilitate

                                            - 13 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 14 of 46



the delivery of interventional devices into the vasculature. The guide extension catheter
is intended to be used within the coronary and/or peripheral vasculature to provide
support.”). Medtronic’s Instructions for Use, FDA submission, and marketing materials
indicate that Telescope is specifically designed to be used with a guide catheter and
require that the Telescope catheter be used along with a guide catheter and hemostatic
valve. E.g., Ex. A at 11, 39 (“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide
extension catheter is intended to be used in conjunction with guide catheters . . . .”) (“The
guide extension catheter is designed to act as an extension to a traditional guide catheter .
. . .”), 5 (“Other items that are required but not provided in the package: Guide catheter . .
. Y-adaptor with hemostasis valve”); Ex. E at 5 (“The guide extension catheter is
designed to act as an extension to a traditional guide catheter . . . .”) (“Telescope™ Guide
Extension Catheter is intended to be used in conjunction with guide catheters . . . .”). End
users and/or customers have used the Telescope catheter in a manner that infringes one or
more claims of the ’032 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the content of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 42.

      43.   Upon information and belief, at least as early as February 22, 2019,
Medtronic had knowledge of the ’032 patent.

       ANSWER: Medtronic admits the allegations in Paragraph 43.

       44.     Medtronic did not develop the Telescope catheter on its own, but instead
copied VSI’s GuideLiner catheter. Medtronic has willfully infringed and continues to
willfully infringe the ’032 patent.

       ANSWER: Medtronic denies the allegations in Paragraph 44.

       45.    VSI has satisfied the notice or marking provisions of 35 U.S.C. § 287.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 45, and therefore denies the same.

       46.    Medtronic’s infringement of the ’032 patent has caused and will continue to
cause damage to VSI, causing irreparable harm for which there is no adequate remedy at
law, unless enjoined.



                                            - 14 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 15 of 46



       ANSWER: Medtronic denies the allegations in Paragraph 46.

                                      COUNT II
              Claim for Patent Infringement of U.S. Patent No. RE45,380

       47.    The allegations of paragraphs 1-46 are re-alleged as if fully set forth herein.

       ANSWER: Medtronic repeats and re-alleges the foregoing responses as if fully

set forth herein.

       48.    Teleflex S.à r.l. is the owner of United States Patent No. RE45,380 (“’380
Patent”), which issued on February 17, 2015, a copy of which is attached as Exhibit H.

       ANSWER: Medtronic admits that Exhibit H to the Complaint appears to be a

copy of U.S. Patent No. RE45,380. Medtronic lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 48, and therefore

denies the same.

       49.     Medtronic has infringed and continues to infringe one or more claims of the
’380 patent, including at least claims 12, 13, and 15, under 35 U.S.C. § 271(a) by making,
using, offering to sell, selling, and/or importing (directly or through intermediaries), in
this District and elsewhere in the United States, a system made up of guide extension
catheters, namely the Telescope catheter, and guide catheters, namely the Medtronic
Guide Catheters.

       ANSWER: Medtronic denies the allegations in Paragraph 49.

      50.    Attached as Exhibit M is a claim chart showing an example of how
Medtronic infringes claims 12, 13, and 15 of the ’380 patent.

       ANSWER: Medtronic admits that the attached Exhibit M to the Complaint is a

claim chart, but denies that Exhibit M establishes that Medtronic infringes any valid and

enforceable claim of the ’380 patent.

       51.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(p), as shown in Exhibit M.



                                           - 15 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 16 of 46



      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 51 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       52.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(a), as shown in Exhibit M.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 52 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       53.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(b), as shown in Exhibit M.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 53 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       54.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(c), as shown in Exhibit M.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 54 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       55.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(d), as shown in Exhibit M.


                                          - 16 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 17 of 46



      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 55 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       56.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(e), as shown in Exhibit M.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 56 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       57.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(f), as shown in Exhibit M.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 57 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       58.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 12(g), as shown in Exhibit M.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 58 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       59.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 13, as shown in Exhibit M.


                                          - 17 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 18 of 46



       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 59 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

       60.   Medtronic’s Telescope catheter and/or Medtronic’s Guide Catheters satisfy
claim element 15, as shown in Exhibit M.

       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 60 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’380 patent, Medtronic denies them.

        61.      VSI did not give Medtronic authorization or license to make, use, offer to
sell, sell, or import the Telescope catheter or a system comprising the Telescope catheter
and a Medtronic Guide Catheter.

       ANSWER: Medtronic admits that Teleflex did not give Medtronic authorization

or license to make, use, offer to sell, sell, or import Telescope™ or a system comprising

the Telescope™ Catheter and any Medtronic® branded guide catheter, but denies that

such authorization is required under applicable law.

       62.    Medtronic also indirectly infringes the ’380 patent, including at least claims
12, 13, and 15, under 35 U.S.C. § 271(b) and (c).

       ANSWER: Medtronic denies the allegations in Paragraph 62.

      63.   Upon information and belief, at least as early as February 22, 2019,
Medtronic had knowledge of the ’380 patent.

       ANSWER: Medtronic admits the allegations in Paragraph 63.

        64.   Medtronic has induced and continues to induce infringement in this District
and elsewhere in the United States of one or more claims of the ’380 patent, including at
least claims 12, 13, and 15, by, among other things, actively and successfully

                                           - 18 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 19 of 46



encouraging, instructing, enabling, and otherwise causing end users and/or customers to
use its Telescope catheter along with Medtronic Guide Catheters and/or third-party guide
catheters, and a hemostatic valve as a system which infringes the ’380 patent. For
example, Medtronic’s Instructions for Use instruct end users and/or customers to use the
Telescope catheter along with a guide catheter and hemostatic valve to perform
interventional cardiology procedures. E.g., Ex. B at 4 (“The guide extension catheter is
designed to act as an extension to a traditional guide catheter and to facilitate the delivery
of interventional devices into the vasculature. The guide extension catheter is intended to
be used within the coronary and/or peripheral vasculature to provide support.”) (“Open
the hemostasis valve and advance the guide extension catheter through the hemostasis
valve and into the guide catheter.”). Medtronic’s Instructions for Use, FDA submission,
and marketing materials indicate that Telescope is specifically designed to be used with a
guide catheter and require that the Telescope catheter be used along with a guide catheter
and hemostatic valve. E.g., Ex. A at 11, 39 (“Required GC I.D. (in.) . . .”); Ex. B at 4
(“Telescope guide extension catheter is intended to be used in conjunction with guide
catheters . . . .”) (“The guide extension catheter is designed to act as an extension to a
traditional guide catheter . . . .”), 5 (“Other items that are required but not provided in the
package: Guide catheter . . . Y-adaptor with hemostasis valve”); Ex. E at 5 (“The guide
extension catheter is designed to act as an extension to a traditional guide catheter . . . .”)
(“Telescope™ Guide Extension Catheter is intended to be used in conjunction with guide
catheters . . . .”). End users and/or customers have used the Telescope catheter as part of
a system that infringes one or more claims of the ’380 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 64.

       65.     Medtronic has contributed to and continues to contribute to the
infringement of one or more claims of the ’380 patent, including at least claims 12, 13,
and 15, by importing into the United States (directly or through intermediaries) and/or
offering to sell and selling (directly or through intermediaries), to end users and/or
customers, in this District and elsewhere in the United States, its Telescope catheter, a
product that constitutes a component of a system covered by the ’380 patent. Upon
information and belief, Medtronic knows its products are especially made or especially
adapted for use in an infringement and that there is no substantial non-infringing use for a
Telescope catheter without a guide catheter and a hemostatic valve. E.g., Ex. A at 11, 39
(“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide extension catheter is
intended to be used in conjunction with guide catheters . . . .”) (“The guide extension
catheter is designed to act as an extension to a traditional guide catheter . . . .”), 5 (“Other


                                             - 19 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 20 of 46



items that are required but not provided in the package: Guide catheter . . . Y-adaptor
with hemostasis valve”); Ex. E at 5 (“The guide extension catheter is designed to act as
an extension to a traditional guide catheter . . . .”) (“Telescope™ Guide Extension
Catheter is intended to be used in conjunction with guide catheters . . . .”). The Telescope
catheter constitutes a material part of the invention, and end users and/or customers have
used the Telescope catheter as part of a system that infringes one or more claims of the
’380 patent.

       ANSWER: Medtronic admits that the quoted language is present in Exhibits A,

B, and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 65.

       66.     Medtronic did not develop the Telescope catheter on its own, but instead
copied VSI’s GuideLiner catheter. Medtronic has willfully infringed and continues to
willfully infringe the ’380 patent.

       ANSWER: Medtronic denies the allegations in Paragraph 66.

       67.    VSI has satisfied the notice or marking provisions of 35 U.S.C. § 287.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 67, and therefore denies the same.

       68.    Medtronic’s infringement of the ’380 patent has caused and will continue to
cause damage to VSI, causing irreparable harm for which there is no adequate remedy at
law, unless enjoined.

       ANSWER: Medtronic denies the allegations in Paragraph 68.

                                     COUNT III
              Claim for Patent Infringement of U.S. Patent No. RE45,776

       69.    The allegations of paragraphs 1-68 are re-alleged as if fully set forth herein.

       ANSWER: Medtronic repeats and re-alleges the foregoing responses as if fully

set forth herein.



                                           - 20 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 21 of 46



       70.    Teleflex S.à r.l. is the owner of United States Patent No. RE45,776 (“’776
Patent”), which issued on October 27, 2015, a copy of which is attached as Exhibit I.

       ANSWER: Medtronic admits that Exhibit I to the Complaint appears to be a copy

of U.S. Patent No. RE45,776. Medtronic lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 70, and therefore

denies the same.

       71.     Medtronic has infringed and continues to infringe one or more claims of the
’776 patent, including at least claims 25, 36, and 37, under 35 U.S.C. § 271(a) by making,
using, offering to sell, selling, and importing (directly or through intermediaries), in this
District and elsewhere in the United States, guide extension catheters, namely the
Telescope catheter.

       ANSWER: Medtronic denies the allegations in Paragraph 71.

      72.    Attached as Exhibit N is a claim chart showing an example of how
Medtronic infringes claims 25, 36, and 37 of the ’776 patent.

       ANSWER: Medtronic admits that Exhibit N to the Complaint is a claim chart,

but denies that Exhibit N establishes that Medtronic infringes any valid and enforceable

claim of the ’776 patent.

      73.     Medtronic’s Telescope catheter satisfies claim element 25(p), as shown in
Exhibit N.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 73

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

      74.     Medtronic’s Telescope catheter satisfies claim element 25(a), as shown in
Exhibit N.




                                           - 21 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 22 of 46



      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 74

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

      75.    Medtronic’s Telescope catheter satisfies claim element 25(b), as shown in
Exhibit N.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 75

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

      76.    Medtronic’s Telescope catheter satisfies claim element 25(c), as shown in
Exhibit N.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 76

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

      77.    Medtronic’s Telescope catheter satisfies claim element 25(d), as shown in
Exhibit N.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 77

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

      78.    Medtronic’s Telescope catheter satisfies claim element 36, as shown in
Exhibit N.


                                         - 22 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 23 of 46



       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 78

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

      79.     Medtronic’s Telescope catheter satisfies claim element 37, as shown in
Exhibit N.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 79

suggest that the Telescope™ Catheter infringes any valid and enforceable claim of the

’776 patent, Medtronic denies them.

        80.      VSI did not give Medtronic authorization or license to make, use, offer to
sell, sell, or import the Telescope catheter.

       ANSWER: Medtronic admits that Teleflex did not give Medtronic authorization

or license to make, use, offer to sell, sell, or import the Telescope™ Catheter, but denies

that such authorization is required under applicable law.

       81.    Medtronic also indirectly infringes the ’776 patent, including at least claims
25, 36, and 37 under at least 35 U.S.C. § 271(b).

       ANSWER: Medtronic denies the allegations in Paragraph 81.

      82.   Upon information and belief, at least as early as February 22, 2019,
Medtronic had knowledge of the ’776 patent.

       ANSWER: Medtronic admits the allegations in Paragraph 82.

        83.   Medtronic has induced and continues to induce infringement in this District
and elsewhere in the United States of one or more claims of the ’776 patent, including at
least claims 25, 36, and 37, by, among other things, actively and successfully
encouraging, instructing, enabling, and otherwise causing end users and/or customers to
use its Telescope catheter in a manner that infringes the ’776 patent. For example,
Medtronic’s Instructions for Use instruct end users and/or customers to use the Telescope

                                            - 23 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 24 of 46



catheter to perform interventional cardiology procedures. E.g., Ex. B at 4 (“The guide
extension catheter is designed to act as an extension to a traditional guide catheter and to
facilitate the delivery of interventional devices into the vasculature. The guide extension
catheter is intended to be used within the coronary and/or peripheral vasculature to
provide support.”). Medtronic’s Instructions for Use, FDA submission, and marketing
materials indicate that Telescope is specifically designed to be used with a guide catheter
and require that the Telescope catheter be used along with a guide catheter. E.g., Ex. A at
39 (“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide extension catheter is
intended to be used in conjunction with guide catheters . . . .”) (“The guide extension
catheter is designed to act as an extension to a traditional guide catheter . . . .”), 5 (“Other
items that are required but not provided in the package: Guide catheter . . . .”); Ex. E at 5
(“The guide extension catheter is designed to act as an extension to a traditional guide
catheter . . . .”) (“Telescope™ Guide Extension Catheter is intended to be used in
conjunction with guide catheters . . . .”). End users and/or customers have used the
Telescope catheter in a manner that infringes one or more claims of the ’776 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 83.

       84.     Medtronic did not develop the Telescope catheter on its own, but instead
copied VSI’s GuideLiner catheter. Medtronic has willfully infringed, and continues to
willfully infringe, the ’776 patent.

       ANSWER: Medtronic denies the allegations in Paragraph 84.

       85.    VSI has satisfied the notice or marking provisions of 35 U.S.C. § 287.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 85, and therefore denies the same.

       86.    Medtronic’s infringement of the ’776 patent has caused and will continue to
cause damage to VSI, causing irreparable harm for which there is no adequate remedy at
law, unless enjoined.

       ANSWER: Medtronic denies the allegations in Paragraph 86.




                                             - 24 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 25 of 46



                                     COUNT IV
              Claim for Patent Infringement of U.S. Patent No. RE47,379

       87.    The allegations of paragraphs 1-86 are re-alleged as if fully set forth herein.

       ANSWER: Medtronic repeats and re-alleges the foregoing responses as if fully

set forth herein.

       88.    Teleflex S.à r.l. is the owner of United States Patent No. RE47,379 (“’379
Patent”), which issued on May 7, 2019, a copy of which is attached as Exhibit J.

       ANSWER: Medtronic admits that Exhibit J to the Complaint appears to be a

copy of U.S. Patent No. RE47,379. Medtronic lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 88, and therefore

denies the same.

       89.    Medtronic has infringed and continues to infringe one or more claims of the
’379 patent, including at least claims 25, 33, 34, 38, and 44, under 35 U.S.C. § 271(g) by
importing into the United States and/or offering to sell, selling, or using (directly or
through intermediaries), in this District and elsewhere in the United States, guide
extension catheters, namely Telescope guide extension catheters that are made by a
process patented in the United States.

       ANSWER: Medtronic denies the allegations in Paragraph 89.

      90.    Attached as Exhibit O is a claim chart showing an example of how
Medtronic infringes claims 25, 33, 34, 38, and 44 of the ’379 patent.

       ANSWER: Medtronic admits that Exhibit O to the Complaint is a claim chart

but denies that Exhibit O establishes that Medtronic infringes any valid and enforceable

claim of the ’379 patent.

       91.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(p), as shown in Exhibit O.

       ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 91


                                           - 25 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 26 of 46



suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       92.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(a), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 92

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       93.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(b), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 93

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       94.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(c), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 94

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       95.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(d), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 95



                                         - 26 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 27 of 46



suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       96.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(e), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 96

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

        97.   Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(f), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 97

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       98.    Manufacture of Medtronic’s Telescope catheter satisfies claim element
25(g), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 98

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

      99.    Manufacture of Medtronic’s Telescope catheter satisfies claim element 33,
as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 99



                                         - 27 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 28 of 46



suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       100. Manufacture of Medtronic’s Telescope 6F catheter satisfies claim element
34, as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 100

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       101. Manufacture of Medtronic’s Telescope catheter satisfies claim element
38(p), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 101

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       102. Manufacture of Medtronic’s Telescope catheter satisfies claim element
38(a), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 102

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       103. Manufacture of Medtronic’s Telescope catheter satisfies claim element
38(b), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 103



                                         - 28 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 29 of 46



suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       104. Manufacture of Medtronic’s Telescope catheter satisfies claim element
38(c), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 104

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       105. Manufacture of Medtronic’s Telescope catheter satisfies claim element
38(d), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 105

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

       106. Manufacture of Medtronic’s Telescope catheter satisfies claim element
38(e), as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 106

suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

      107. Manufacture of Medtronic’s Telescope catheter satisfies claim element 44,
as shown in Exhibit O.

      ANSWER: Medtronic states that the term “satisfies” is vague, such that

Medtronic is unable to form a response. To the extent the allegations in Paragraph 107



                                         - 29 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 30 of 46



suggest that the Telescope™ Catheter and/or the manufacture thereof infringes any valid

and enforceable claim of the ’379 patent, Medtronic denies them.

        108. VSI did not give Medtronic authorization or license to use, offer to sell,
sell, or import the Telescope catheter.

       ANSWER: Medtronic admits that Teleflex did not give Medtronic authorization

or license to make, use, offer to sell, sell, or import the Telescope™ Catheter, but denies

that such authorization is required under applicable law.

       109. Medtronic also indirectly infringes the ’379 patent, including at least claims
25, 33, 34, 38, and 44 under 35 U.S.C. § 271(b) and claims 33 and 34 under 35 U.S.C. §
271(c).

       ANSWER: Medtronic denies the allegations in Paragraph 109.

      110. At least as of the date of this complaint, Medtronic had knowledge of the
’379 patent.

       ANSWER: Medtronic admits that it had knowledge of the ’379 patent as of July

3, 2019, the date Teleflex served the Complaint upon Medtronic.

        111. Medtronic has induced and continues to induce infringement in this District
and elsewhere in the United States of one or more claims of the ’379 patent, including at
least claims 25, 33, 34, 38, and 44, by, among other things, actively and successfully
encouraging, instructing, enabling, and otherwise causing end users and/or customers to
use its Telescope catheter in a manner that infringes the ’379 patent. For example,
Medtronic’s Instructions for Use instruct end users and/or customers to use the Telescope
catheter to perform interventional cardiology procedures. E.g., Ex. B at 4 (“The guide
extension catheter is designed to act as an extension to a traditional guide catheter and to
facilitate the delivery of interventional devices into the vasculature. The guide extension
catheter is intended to be used within the coronary and/or peripheral vasculature to
provide support.”). Medtronic’s Instructions for Use, FDA submission, and marketing
materials indicate that Telescope is specifically designed to be used with a guide catheter
and require that the Telescope catheter be used along with a guide catheter. E.g., Ex. A at
39 (“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide extension catheter is
intended to be used in conjunction with guide catheters . . . .”) (“The guide extension
catheter is designed to act as an extension to a traditional guide catheter . . . .”), 5 (“Other
items that are required but not provided in the package: Guide catheter . . . .”); Ex. E at 5


                                             - 30 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 31 of 46



(“The guide extension catheter is designed to act as an extension to a traditional guide
catheter . . . .”) (“Telescope™ Guide Extension Catheter is intended to be used in
conjunction with guide catheters . . . .”). End users and/or customers have used the
Telescope catheter in a manner that infringes one or more claims of the ’379 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 111.

         112. Medtronic has contributed to and continues to contribute to the
infringement of one or more claims of the ’379 patent, including at least claims 33 and
34, by importing into the United States (directly or through intermediaries) and/or
offering to sell and selling (directly or through intermediaries), to end users and/or
customers, in this District and elsewhere in the United States, its Telescope catheter, a
product that constitutes a component of a combination or system covered by the ’379
patent. Upon information and belief, Medtronic knows its products are especially made
or especially adapted for use in an infringement and that there is no substantial non-
infringing use for a Telescope catheter without a guide catheter. E.g., Ex. A at 39
(“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide extension catheter is
intended to be used in conjunction with guide catheters . . . .”) (“The guide extension
catheter is designed to act as an extension to a traditional guide catheter . . . .”) (“The
guide extension catheter is offered in sizes compatible with 6 Fr and 7 Fr guide catheters .
. . .”) (“The guide extension catheter is delivered through a guide catheter resulting in an
overall inner diameter that is approximately 1 Fr smaller than the guide catheter.”), 5
(“Other items that are required but not provided in the package: Guide catheter . . . .”);
Ex. E at 5 (“The guide extension catheter is designed to act as an extension to a
traditional guide catheter . . . .”) (“Telescope™ Guide Extension Catheter is intended to
be used in conjunction with guide catheters . . . .”). The Telescope catheter constitutes a
material part of the invention, and end users and/or customers have used the Telescope
catheter, along with a guide catheter and/or a Medtronic Guide Catheter as part of a
combination that infringes one or more claims of the ’379 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterization of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 112.


                                           - 31 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 32 of 46



          113.   VSI has satisfied the notice or marking provisions of 35 U.S.C. § 287.

          ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 113, and therefore denies the same.

       114. Medtronic’s infringement of the ’379 patent has caused and will continue to
cause damage to VSI, causing irreparable harm for which there is no adequate remedy at
law, unless enjoined.

          ANSWER: Medtronic denies the allegations in Paragraph 114.

                                         COUNT V
                 Claim for Patent Infringement of U.S. Patent No. RE45,760

          115.   The allegations of paragraphs 1-114 are re-alleged as if fully set forth
herein.

          ANSWER: Medtronic repeats and re-alleges the foregoing responses as if fully

set forth herein.

       116. Teleflex S.à r.l. is the owner of United States Patent No. RE45,760 (“’760
Patent”), which issued on October 20, 2015, a copy of which is attached as Exhibit K.

          ANSWER: Medtronic admits that Exhibit K to the Complaint appears to be a

copy of U.S. Patent No. RE45,760. Medtronic lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 116, and

therefore denies the same.

       117. Medtronic has infringed and continues to infringe one or more claims of the
’760 patent, including at least claims 25, 28, 29, 32, and 48, under 35 U.S.C. § 271(a) by
making, using, offering to sell, selling, and/or importing (directly or through
intermediaries), in this District and elsewhere in the United States, a system made up of
guide extension catheters, namely the Telescope 6F catheter, and guide catheters, namely
Medtronic Guide Catheters.

          ANSWER: Medtronic denies the allegations in Paragraph 117.




                                              - 32 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 33 of 46



      118. Attached as Exhibit P is a claim chart showing an example of how
Medtronic infringes claims 25, 28, 29, 32, and 48 of the ’760 patent.

       ANSWER: Medtronic admits that Exhibit P to the Complaint is a claim chart but

denies that Exhibit P establishes that Medtronic infringes any valid and enforceable claim

of the ’760 patent.

        119. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(p), as shown in Exhibit P.

       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 119 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        120. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(a), as shown in Exhibit P.

       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 120 suggest that

the Telescope™ Catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        121. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(b), as shown in Exhibit P.

       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 121 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        122. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(c), as shown in Exhibit P.

                                          - 33 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 34 of 46



      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 122 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        123. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(d), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 123 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        124. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(e), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 124 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        125. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 25(f), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 125 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheters infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        126. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 28, as shown in Exhibit P.


                                          - 34 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 35 of 46



      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 126 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        127. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 29, as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 127 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        128. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 32, as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 128 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        129. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(p), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 129 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        130. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(a), as shown in Exhibit P.


                                          - 35 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 36 of 46



      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 130 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        131. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(b), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 131 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        132. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(c), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 132 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        133. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(d), as shown in Exhibit P.

      ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 133 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        134. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(e), as shown in Exhibit P.


                                          - 36 -
    CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 37 of 46



       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 134 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        135. Medtronic’s Telescope 6F catheter and/or Medtronic’s Guide Catheters
satisfy claim element 48(f), as shown in Exhibit P.

       ANSWER: Medtronic states that the term “satisfy” is vague, such that Medtronic

is unable to form a response. To the extent the allegations in Paragraph 135 suggest that

the Telescope™ catheter and/or any Medtronic® branded guide catheter infringe any

valid and enforceable claim of the ’760 patent, Medtronic denies them.

        136. VSI did not give Medtronic authorization or license to make, use, offer to
sell, sell, or import the Telescope 6F catheter or a system comprising the Telescope 6F
catheter and a Medtronic Guide Catheter.

       ANSWER: Medtronic admits that Teleflex did not give Medtronic authorization

or license to make, use, offer to sell, sell, or import the Telescope™ Catheter or a system

comprising the Telescope™ Catheter and any Medtronic® branded guide catheter, but

denies that such authorization is required under applicable law.

       137. Medtronic also indirectly infringes the ’760 patent, including at least claims
25, 28, 29, 32, and 48, under 35 U.S.C. § 271(b) and (c).

       ANSWER: Medtronic denies the allegations in Paragraph 137.

      138. Upon information and belief, at least as early as February 22, 2019,
Medtronic had knowledge of the ’760 patent.

       ANSWER: Medtronic admits the allegations in Paragraph 138.

        139. Medtronic has induced and continues to induce infringement in this District
and elsewhere in the United States of one or more claims of the ’760 patent, including at
least claims 25, 28, 29, 32, and 48, by, among other things, actively and successfully

                                           - 37 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 38 of 46



encouraging, instructing, enabling, and otherwise causing end users and/or customers to
use its Telescope 6F catheter along with Medtronic Guide Catheters and/or third-party
guide catheters, and a hemostasis valve as a system which infringes the ’760 patent. For
example, Medtronic’s Instructions for Use instruct end users and/or customers to use the
Telescope 6F catheter along with a guide catheter and hemostatic valve to perform
interventional cardiology procedures. E.g., Ex. B at 4 (“The guide extension catheter is
designed to act as an extension to a traditional guide catheter and to facilitate the delivery
of interventional devices into the vasculature. The guide extension catheter is intended to
be used within the coronary and/or peripheral vasculature to provide support.”) (“Open
the hemostasis valve and advance the guide extension catheter through the hemostasis
valve and into the guide catheter.”). Medtronic’s Instructions for Use, FDA submission,
and marketing materials indicate that Telescope is specifically designed to be used with a
guide catheter and require that the Telescope catheter be used along with a guide catheter.
E.g., Ex. A at 11, 39 (“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide
extension catheter is intended to be used in conjunction with guide catheters . . . .”) (“The
guide extension catheter is designed to act as an extension to a traditional guide catheter .
. . .”), 5 (“Other items that are required but not provided in the package: Guide catheter . .
. Y-adaptor with hemostasis valve”); Ex. E at 5 (“The guide extension catheter is
designed to act as an extension to a traditional guide catheter . . . .”) (“Telescope™ Guide
Extension Catheter is intended to be used in conjunction with guide catheters . . . .”). End
users and/or customers have used the Telescope 6F catheter as part of a system that
infringes one or more claims of the ’760 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 139.

       140. Medtronic has contributed to and continues to contribute to the
infringement of one or more claims of the ’760 patent, including at least claims 25, 28,
29, 32, and 48, by importing into the United States (directly or through intermediaries)
and/or offering to sell and selling (directly or through intermediaries), to end users and/or
customers, in this District and elsewhere in the United States, its Telescope 6F catheter, a
product that constitutes a component of a combination or system covered by the ’760
patent. Upon information and belief, Medtronic knows its products are especially made
or especially adapted for use in an infringement and that there is no substantial non-
infringing use for a Telescope 6F catheter without a guide catheter and a hemostatic
valve. E.g., Ex. A at 11, 39 (“Required GC I.D. (in.) . . .”); Ex. B at 4 (“Telescope guide
extension catheter is intended to be used in conjunction with guide catheters . . . .”) (“The
guide extension catheter is designed to act as an extension to a traditional guide catheter .


                                            - 38 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 39 of 46



. . .”), 5 (“Other items that are required but not provided in the package: Guide catheter . .
. Y-adaptor with hemostasis valve”); Ex. E at 5 (“The guide extension catheter is
designed to act as an extension to a traditional guide catheter . . . .”) (“Telescope™ Guide
Extension Catheter is intended to be used in conjunction with guide catheters . . . .”). The
Telescope 6F catheter constitutes a material part of the invention, and end users and/or
customers have used the Telescope catheter as part of a system that infringes one or more
claims of the ’760 patent.

       ANSWER: Medtronic admits that the quoted language appears in Exhibits A, B,

and E to the Complaint, but denies Teleflex’s characterizations of those exhibits to the

extent they differ from the contents of the exhibits themselves. Medtronic denies the

remaining allegations in Paragraph 140.

       141. Medtronic did not develop the Telescope catheter on its own, but instead
copied VSI’s GuideLiner catheter. Medtronic has willfully infringed and continues to
willfully infringe, the ’760 patent.

       ANSWER: Medtronic denies the allegations in Paragraph 141.

       142.   VSI has satisfied the notice or marking provisions of 35 U.S.C. § 287.

       ANSWER: Medtronic lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 142, and therefore denies the same.

       143. Medtronic’s infringement of the ’760 patent has caused and will continue to
cause damage to VSI, causing irreparable harm for which there is no adequate remedy at
law, unless enjoined.

       ANSWER: Medtronic denies the allegations in Paragraph 143.

                                 PRAYER FOR RELIEF

       Teleflex’s Prayer for Relief sets forth its requested relief and does not require a

response. However, to the extent that the Prayer for Relief may be construed to contain

allegations of fact, Medtronic denies them. Medtronic further denies that Teleflex is

entitled to any of the relief sought in its Complaint.


                                            - 39 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 40 of 46



                                        DEFENSES

       Without assuming burden of proof which would otherwise lie with Teleflex,

Medtronic alleges and asserts the following defenses in response to Plaintiffs’ Complaint:

       FIRST DEFENSE: Medtronic has not infringed and is not infringing, directly or

indirectly, any valid and enforceable claim of any of the patents asserted in this action.

       SECOND DEFENSE: All claims in the ’032 patent, ’380 patent, ’776 patent,

’760 patent, and ’379 patent are invalid for failure to satisfy one or more conditions of

patentability set forth in Title 35 of the United States Code, including, but not limited to,

35 U.S.C. §§ 102, 103 and/or 112.

       THIRD DEFENSE: Claims in one or more of the patents-in-suit are invalid for

impermissible recapture of surrendered subject matter.

       FOURTH DEFENSE: Medtronic has the right to continue to import, offer to

sell, sell, and use the Telescope™ catheter alone or in conjunction with other guide

catheters under 35 U.S.C. § 252.

       FIFTH DEFENSE: The Complaint fails to state a claim for willful patent

infringement. Medtronic has not and does not willfully infringe any valid and

enforceable claim of any of the patents asserted in this action.

       SIXTH DEFENSE: None of Medtronic’s actions or lack of actions support any

determination that this is an exceptional case under 35 U.S.C. § 285.

       SEVENTH DEFENSE: Teleflex is not entitled to injunctive relief because the

allegations in the Complaint are without merit. Further, any alleged injury to Teleflex is




                                            - 40 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 41 of 46



not immediate or irreparable, Teleflex has an adequate remedy at law, the public interest

would be disserved by an injunction, and the balance of equities does not favor Teleflex.

                           RIGHT TO AMEND DEFENSES

       Medtronic reserves the right to assert additional defenses in the event that

discovery or other analysis indicates that additional defenses are appropriate.


                                   COUNTERCLAIMS

       Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Defendants and

Counterclaim-Plaintiffs Medtronic, Inc. and Medtronic Vascular, Inc. (collectively,

“Medtronic”), allege as follows:

                                        PARTIES

       1.     Medtronic, Inc. is a Minnesota corporation with its principal place of

business in Fridley, Minnesota.

       2.     Medtronic Vascular, Inc. is a Delaware corporation with its principal place

of business in Santa Rosa, California. Medtronic Vascular, Inc. is registered to do

business in Minnesota.

       3.     On information and belief, Plaintiff and Counterclaim-Defendant Vascular

Solutions LLC is a Minnesota entity with a place of business in Maple Grove, Minnesota.

       4.     On information and belief, Plaintiff and Counterclaim-Defendant Teleflex

S.à r.l. is a foreign corporation affiliated with Vascular Solutions LLC.




                                           - 41 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 42 of 46



       5.     On information and belief, Plaintiff and Counterclaim-Defendant Arrow

International, Inc. is a Pennsylvania corporation affiliated with Vascular Solutions LLC

and Teleflex S.à r.l.

       6.     On information and belief, Plaintiff and Counterclaim-Defendant Teleflex

LLC is affiliated with Counterclaim Defendant Arrow International, Inc. and has business

dealings with Arrow International, Inc. related to the patents-in-suit.

       7.     The Plaintiffs and Counterclaim-Defendants identified in the foregoing

paragraphs are referred to collectively herein as “Teleflex.”

                             JURISDICTION AND VENUE

       8.     This is an action for declaratory judgment of invalidity of U.S. Patent Nos.

8,048,032 (“’032 Patent”), RE45,760 (“’760 Patent”), RE47,379 (“’379 Patent”),

RE45,776 (“’776 Patent”), and RE45,380 (“’380 Patent”) (collectively the “Asserted

Patents”) arising under the patent laws of the United States, 35 U.S.C. § 1 et seq., and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

       9.      This Court has subject matter jurisdiction over Medtronic’s Counterclaims

under 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       10.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and

1391(c).

       11.    Teleflex has consented to personal jurisdiction and venue in this district by

filing suit against Medtronic in this Court.




                                               - 42 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 43 of 46



          12.   Based on Teleflex’s filing of its Complaint, an actual, substantial, and

continuing justiciable controversy exists between Medtronic and Teleflex regarding the

validity of the Asserted Patents.

                     COUNTERCLAIM I
    DECLARATORY JUDGMENT OF INVALIDITY OF THE ’032 PATENT

          13.   The allegations of Paragraph 1-12 are re-alleged as if fully set forth herein.

          14.   Teleflex has asserted the ’032 Patent against Medtronic.

          15.   One or more claims of the ’032 Patent is invalid for failure to satisfy one or

more of the conditions of patentability set forth in Title 35 of the United States Code,

including, but not limited to, 35 U.S.C. §§ 102, 103, and/or 112.

          16.   Medtronic is entitled to a declaratory judgment of invalidity of the ’032

Patent.

                     COUNTERCLAIM II
    DECLARATORY JUDGMENT OF INVALIDITY OF THE ’380 PATENT

          17.   The allegations of Paragraph 1-16 are re-alleged as if fully set forth herein.

          18.   Teleflex has asserted the ’380 Patent against Medtronic.

          19.   One or more claims of the ’380 Patent is invalid for failure to satisfy one or

more of the conditions of patentability set forth in Title 35 of the United States Code,

including, but not limited to, 35 U.S.C. §§ 102, 103, and/or 112, and/or the impermissible

recapture of surrendered subject matter.

          20.   Medtronic is entitled to a declaratory judgment of invalidity of the ’380

Patent.



                                             - 43 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 44 of 46



                    COUNTERCLAIM III
    DECLARATORY JUDGMENT OF INVALIDITY OF THE ’776 PATENT

          21.   The allegations of Paragraph 1-20 are re-alleged as if fully set forth herein.

          22.   Teleflex has asserted the ’776 Patent against Medtronic.

          23.   One or more claims of the ’776 Patent is invalid for failure to satisfy one or

more of the conditions of patentability set forth in Title 35 of the United States Code,

including, but not limited to, 35 U.S.C. §§ 102, 103, and/or 112, and/or the impermissible

recapture of surrendered subject matter.

          24.   Medtronic is entitled to a declaratory judgment of invalidity of the ’776

Patent.

                    COUNTERCLAIM IV
    DECLARATORY JUDGMENT OF INVALIDITY OF THE ’379 PATENT

          25.   The allegations of Paragraph 1-24 are re-alleged as if fully set forth herein.

          26.   Teleflex has asserted the ’379 Patent against Medtronic.

          27.   One or more claims of the ’379 Patent is invalid for failure to satisfy one or

more of the conditions of patentability set forth in Title 35 of the United States Code,

including, but not limited to, 35 U.S.C. §§ 102, 103, and/or 112, and/or the impermissible

recapture of surrendered subject matter.

          28.   Medtronic is entitled to a declaratory judgment of invalidity of the ’379

Patent.

                     COUNTERCLAIM V
    DECLARATORY JUDGMENT OF INVALIDITY OF THE ’760 PATENT

          29.   The allegations of Paragraph 1-28 are re-alleged as if fully set forth herein.


                                             - 44 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 45 of 46



          30.   Teleflex has asserted the ’760 Patent against Medtronic.

          31.   One or more claims of the ’760 Patent is invalid for failure to satisfy one or

more of the conditions of patentability set forth in Title 35 of the United States Code,

including, but not limited to, 35 U.S.C. §§ 102, 103, and/or 112, and/or the impermissible

recapture of surrendered subject matter.

          32.   Medtronic is entitled to a declaratory judgment of invalidity of the ’760

Patent.

                               DEMAND FOR JURY TRIAL

          In accordance with Rule 38(b) of the Federal Rules of Civil Procedure, Medtronic

demands a trial by jury on all issues so triable.

                                  PRAYER FOR RELIEF

          WHEREFORE, Medtronic respectfully requests the following relief:

     1.         Judgment in favor of Medtronic denying all relief requested by Teleflex in

                this action and dismissing Teleflex’s Complaint for patent infringement

                with prejudice;

     2.         Judgment declaring that each of the Asserted Patents is invalid;

     3.         Judgment declaring this to be an exceptional case under 35 U.S.C. § 285

                and awarding Medtronic its costs, expenses, and reasonable attorneys’ fees;

                and

     4.         Such other and further relief as the Court deems just and proper.




                                             - 45 -
     CASE 0:19-cv-01760-PJS-TNL Document 16 Filed 08/23/19 Page 46 of 46



                                    Respectfully submitted,

Dated: August 23, 2019              s/Laura L. Myers
                                    Kurt J. Niederluecke (#0271597)
                                    Lora M. Friedemann (#0259615)
                                    Laura L. Myers (#0387116)
                                    Anne E. Rondoni Tavernier (#0398516)
                                    FREDRIKSON & BYRON, P.A.
                                    200 South Sixth Street, Suite 4000
                                    Minneapolis, MN 55402-1425
                                    Telephone: 612.492.7000
                                    Facsimile: 612.492.7077

                                    kniederluecke@fredlaw.com
                                    lfriedemann@fredlaw.com
                                    lmyers@fredlaw.com
                                    arondonitavernier@fredlaw.com

                                    Attorneys for
                                    Defendants/Counterclaim Plaintiffs

67484651




                                    - 46 -
